ON APPLICATION FOR REHEARING.
THURMAN, J.
On application for a rehearing appellant contends that *606section 5869, Comp. Laws Utah 1917 (section 2509, Comp. Laws 1907) is unconstitutional. This section prescribes the method of computing the amount to be deducted from the value of bank shares on account of real estate separately assessed. It is vigorously contended that the .method adopted violates those provisions of the Constitution requiring that taxation be uniform and in proportion to the value of the property.
The question is a serious one, and if seasonably presented would be entitled to serious consideration. Respondent; replying to the application for rehearing, makes 7 the point that the question was not raised in the court below, neither was it assigned as error on appeal. An inflexible rule of this court requires that every proposition relied on as ground for reversing a judgment must be assigned as error. It is one of our most important rules of practice and its importance has been emphasized in numerous decisions of this court. Lyon v. Mauss, 31 Utah, 283, 87 Pac. 1014; Egelund v. Fayter, 51 Utah, 579, 172 Pac. 313; Holt v. Great Eastern Casualty Co., 53 Utah, 543, 173 Pac. 1168.
For the reasons stated, the question presented cannot be considered on this appeal.
Application for rehearing denied.
CORFMAN, C. J., and FRICK, WEBER, and GIDEON, JJ., concur.